                Case 1:21-cv-00588-AKH Document 25
                                                24 Filed 08/25/21
                                                         08/24/21 Page 1 of 8
                                                                            7



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 DAVID PROPIS,

                          Plaintiff,                 Civil Action No. 1:21-cv-00588

         v.
                                                       STIPULATED CONFIDENTIALITY
 MICHAEL CROW, in his individual and                   AGREEMENT AND PROTECTIVE
 professional capacities, DUNROSS                                ORDER
 CAPITAL INC. and TRINET GROUP, INC.,

                          Defendants.


                  WHEREAS, all the parties to this action (collectively the “Parties” and individually a

“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil Procedure

26(c) to protect the confidentiality of non-public and competitively sensitive information that they

may need to disclose in connection with discovery in this action;

                  WHEREAS, the Parties, through counsel, agree to the following terms; and

                  WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action,

                  IT IS HEREBY ORDERED that any person subject to this Order – including without

limitation the Parties to this action (including their respective corporate parents, successors, and

assigns), their representatives, agents, experts and consultants, all third parties providing discovery in

this action, and all other interested persons with actual or constructive notice of this Order – will adhere

to the following terms, upon pain of contempt:

                  1.     With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as “Confidential”

pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

Material to anyone else except as this Order expressly permits:


FP 41341345.2                                        1
                Case 1:21-cv-00588-AKH Document 25
                                                24 Filed 08/25/21
                                                         08/24/21 Page 2 of 8
                                                                            7



                  2.    The Party or person producing or disclosing Discovery Material (“Producing

Party”) may designate as Confidential only the portion of such material that it reasonably and in good

faith believes consists of:

                        (a)    previously non-disclosed financial information;

                        (b)    previously non-disclosed material relating to ownership or control of

                               any non-public company;

                        (c)    previously      non-disclosed    business   plans,   product-development

                               information, or marketing plans;

                        (d)    any information of a personal or intimate nature regarding any

                               individual;or

                        (e)    any other category of information this Court subsequently affords

                               confidential status.

                  3.    With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion as

“Confidential” by stamping or otherwise clearly marking as “Confidential” the protected portion in a

manner that will not interfere with legibility or audibility.

                  4.    A Producing Party or its counsel may designate deposition exhibits or portions

of deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record

during the deposition that a question calls for Confidential information, in which case the reporter will

bind the transcript of the designated testimony in a separate volume and mark it as “Confidential

Information Governed by Protective Order;” or (b) notifying the reporter and all counsel of record, in

writing, within 30 days after a deposition has concluded, of the specific pages and lines of the transcript

that are to be designated “Confidential,” in which case all counsel receiving the transcript will be

responsible for marking the copies of the designated transcript in their possession or under their control


FP 41341345.2                                         2
                Case 1:21-cv-00588-AKH Document 25
                                                24 Filed 08/25/21
                                                         08/24/21 Page 3 of 8
                                                                            7



as directed by the Producing Party or that person’s counsel. During the 30-day period following a

deposition, all Parties will treat the entire deposition transcript as if it had been designated

Confidential.

                  5.    If at any time before the trial of this action a Producing Party realizes thatit

should have designated as Confidential some portion(s) of Discovery Material that it previously

produced without limitation, the Producing Party may so designate such material by so apprising all

prior recipients in writing. Thereafter, this Court and all persons subject to this Order will treat such

designated portion(s) of the Discovery Material as Confidential.

                  6.    Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection; or (c)

a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

                  7.    Where a Producing Party has designated Discovery Material as Confidential,

other persons subject to this Order may disclose such information only to the following persons:

                        (a)    the Parties to this action, their insurers, and counsel to their insurers;

                        (b)    counsel retained specifically for this action, including any paralegal,

                               clerical, or other assistant that such outside counsel employs and assigns

                               tothis matter;

                        (c)    outside vendors or service providers (such as copy-service providers and

                               document-management consultants) that counsel hire and assign to this

                               matter;

                        (d)    any mediator or arbitrator that the Parties engage in this matter or that

                               this Court appoints;

                        (e)    as to any document, its author, its addressee, and any other person

                               indicated on the face of the document as having received a copy;


FP 41341345.2                                         3
                Case 1:21-cv-00588-AKH Document 25
                                                24 Filed 08/25/21
                                                         08/24/21 Page 4 of 8
                                                                            7



                        (f)    any witness who counsel for a Party in good faith believes may be called

                               to testify at trial or deposition in this action;

                        (g)    any person a Party retains to serve as an expert witness or otherwise

                               provide specialized advice to counsel in connection with this action,

                               provided such person has first executed a Non-Disclosure Agreement in

                               the form annexed as an Exhibit hereto;

                        (h)    stenographers engaged to transcribe depositions the Parties conduct in

                               this action; and

                        (i)    this Court, including any magistrate judge, appellate court, its support

                               personnel, and courtreporters.

                  8.    Before disclosing any Confidential Discovery Material to any person referred

to in subparagraph 7(g) above, counsel must provide a copy of this Order to such person, who must

sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto stating that he or she has

read this Order and agrees to be bound by its terms. Said counsel must retain each signed Non-

Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either before such person

is permitted to testify (at deposition or trial) or at the conclusion of the case, whichever comes first.

                  9.    In accordance with paragraph 2 of this Court’s Individual Practices, any party

filing documents under seal must simultaneously file with the Court a letter brief and supporting

declaration justifying – on a particularized basis – the continued sealing of such documents. The

parties should be aware that the Court will unseal documents if it is unable to make “specific, on the

record findings . . . demonstrating that closure is essential to preserve higher values and is narrowly

tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir.

2006). It is the responsibility of the party asserting that any such documents should be sealed to submit

a letter brief to the Court in accordance with paragraph 2 of this Court’s individual practices.


FP 41341345.2                                         4
                Case 1:21-cv-00588-AKH Document 25
                                                24 Filed 08/25/21
                                                         08/24/21 Page 5 of 8
                                                                            7



                  10.   The Court also retains discretion whether to afford confidential treatment to any

Discovery Material designated as Confidential and submitted to the Court in connection with any

motion, application, or proceeding that may result in an order and/or decision by the Court. All persons

are hereby placed on notice that the Court is unlikely to seal or otherwise afford confidential treatment

to any Discovery Material introduced in evidence at trial, even if such material has previously been

sealed or designated as Confidential.

                  11.   In filing Confidential Discovery Material with this Court, or filing portions of

any pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the Confidential

Court Submission via the Electronic Case Filing System. The Parties shall file an unredacted copy of

the Confidential Court Submission under seal with the Clerk of this Court, and the Parties shall serve

this Court and opposing counsel with unredacted courtesy copies of the Confidential Court

Submission.

                  12.   Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice stating with

particularity the grounds of the objection. If the Parties cannot reach agreement promptly, counsel for

all affected Parties will address their dispute to this Court in accordance with paragraph 4(E) of this

Court’s Individual Practices. The burden remains on the party asserting that the document, recording

or information should be designated as “Confidential” to demonstrate that such documents, recordings

or information warrants the designation.

                  13.   Any Party who requests additional limits on disclosure (such as “attorneys’ eyes

only” in extraordinary circumstances), may at any time before the trial of this action serve upon

counsel for the recipient Parties a written notice stating with particularity the grounds of the request.

If the Parties cannot reach agreement promptly, counsel for all affected Party will address their dispute


FP 41341345.2                                       5
                Case 1:21-cv-00588-AKH Document 25
                                                24 Filed 08/25/21
                                                         08/24/21 Page 6 of 8
                                                                            7



to this Court in accordance with paragraph 4(E) of this Court’s Individual Practices.

                  14.   Recipients of Confidential Discovery Material under this Order may use such

material solely for the prosecution and defense of this action and any appeals thereto, and not for any

business, commercial, or competitive purpose or in any other litigation proceeding. Nothing contained

in this Order, however, will affect or restrict the rights of any Party with respect to its own documents

or information produced in this action.

                  15.   Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory process, or

if required to produce by law or by any government agency having jurisdiction, provided that such

Party gives written notice to the Producing Party as soon as reasonably possible, and if permitted by

the time allowed under the request, at least 10 days before any disclosure, provided that the nothing

herein requires any Party to be in default of any subpoena. Upon receiving such notice, the Producing

Party will bear the burden to oppose compliance with the subpoena, other compulsory process, or other

legal notice if the Producing Party deems it appropriate to do so.

                  16.   Each person who has access to Discovery Material designated as Confidential

pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent

disclosure of such material.

                  17.   Within 60 days of the final disposition of this action – including all appeals –

all recipients of Confidential Discovery Material must either return it – including all copies thereof –

to the Producing Party, or, upon permission of the Producing Party, destroy such material – including

all copies thereof. In either event, by the 60-day deadline, the recipient must certify its return or

destruction by submitting a written certification to the Producing Party that affirms that it has not

retained any copies, abstracts, compilations, summaries, or other forms of reproducing or capturing

any of the Confidential Discovery Material. Notwithstanding this provision, the outside attorneys that


FP 41341345.2                                       6
                Case 1:21-cv-00588-AKH Document 25
                                                24 Filed 08/25/21
                                                         08/24/21 Page 7 of 8
                                                                            7



the Parties have specifically retained for this action may retain an archival copy of all pleadings,

motion papers, transcripts, expert reports, legal memoranda, correspondence, or attorney work

product, even if such materials contain Confidential Discovery Material. Any such archival copies

that contain or constitute Confidential Discovery Material remain subject to this Order.

                  18.   This Order will survive the termination of the litigation and will continue to be

binding upon all persons to whom Confidential Discovery Material is produced or disclosed.

                  19.   This Court will retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.

SO STIPULATED AND AGREED:


 WIGDOR LLP                                          FISHER & PHILLIPS LLP
 Attorneys for Plaintiff                             Attorneys for Defendants


 s/ Lawrence M. Pearson                              s/ David E. Strand
 Lawrence M. Pearson, Esq.                           David E. Strand, Esq.
 85 Fifth Avenue                                     620 Eighth Avenue, 36th Floor
 New York, NY 100003                                 New York, NY 10018
 Phone: (212) 257-6800                               Phone: (908) 516-1050
 Fax: (212) 257-6845                                 Fax: (908) 516-1051
 E-mail: lpearson@wigdorlaw.com                      E-mail: dstrand@fisherphillips.com

 Dated: August 24, 2021                              Dated: August 24, 2021


                                                SO ORDERED:

            August 25, 2021
                                                 /s/ Alvin K. Hellerstein
                                                 Alvin K. Hellerstein
                                                 United States District Judge




FP 41341345.2                                       7
              Case
               Case1:21-cv-00588-AKH
                    1:21-cv-00588-AKH Document
                                       Document24-1
                                                25 Filed
                                                    Filed08/25/21
                                                          08/24/21 Page
                                                                    Page81ofof81



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 DAVID PROPIS,

                        Plaintiff,                 Civil Action No. 1:21-cv-00588

         v.
                                                   NON-DISCLOSURE AGREEMENT
 MICHAEL CROW, in his individual and
 professional capacities, DUNROSS
 CAPITAL INC. and TRINET GROUP, INC.,

                        Defendants.


                 I, __________________________________, acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation, I will return all discovery information to the Party or attorney from whom

I received it. By acknowledging these obligations under the Protective Order, I understand that I am

submitting myself to the jurisdiction of the United States District Court for the Southern District of

New York for the purpose of any issue or dispute arising hereunder and that my willful violation of

any term of the Protective Order could subject me to punishment for contempt of Court.



                                                      _______________________________
Dated:




FP 41341345.2
